Kruse, J. (concurring):
I concur in the opinion of Mr. Justice Williams, but desire to add a single suggestion. I think the payment made by .the express company to the consignor and seller of these goods was in no sense a payment of the claim of the seller for the purchase price of the goods owing to him by the defendant, the purchaser thereof. The claim which the express company paid was for the alleged conversion or misdelivery of the goods, the defendant claiming he had never received them, and thereupon the consignor asserted its claim against the express company, not for the purchase price, but for damages for non-delivery.
" It is true that it appears that the goods had in fact been delivered to the consignee, but that affords no ground for saying that the express company paid the. debt of the consignee for the purchase • price. Very likely the express company could have recovered back the money from the consignor which it paid under a misapprehension and mistake of fact. However that may be, I think the payment of the money by the express company for the value of the goods upon the claim made against it was not a payment of the debt of the consignee, either voluntarily or otherwise.
Judgment affirmed, with costs.